IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 59 MM 2017
                                            :
                   Respondent               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
ANTON TYRONE JOHNSON,                       :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 12th day of June, 2017, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.